Citation Nr: 1529215	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  15-12 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, to include as due to exposure to contaminated water at Camp Lejeune, for the purposes of accrued benefits.

2.  Entitlement to service connection for dementia, to include as due to exposure to contaminated water at Camp Lejeune, for the purposes of accrued benefits.

3.  Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 1959.  He died on August [redacted], 2013.  The appellant is his widow.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died on August [redacted], 2013; the death certificate lists the cause of death as end stage dementia.

2.  The Veteran was stationed at Camp Lejeune from April 1959 to August 1959.

3.  At the time of the Veteran's death, he was not service-connected for any disabilities.

4.  The most probative evidence shows that the Veteran's Parkinson's disease and dementia did not have their onset in service; were not initially diagnosed until many years after discharge; and are not due to exposure to toxins in service, including contaminated drinking water at Camp Lejeune.

5.  The evidence does not establish that a service-connected disability caused or contributed substantially or materially to the Veteran's death, or that the cause of death is otherwise related to service.  


CONCLUSIONS OF LAW

1.  Service connection for Veteran's Parkinson's disease and dementia, to include as due to exposure to contaminated water at Camp Lejeune, is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).

2.  The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims for service connection based on accrued benefits and service connection for cause of death.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).



A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

A July 2013 letter fully satisfied the duty to notify provisions prior to initial adjudication of the appellant's claim in November 2014.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The appellant has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Accrued benefits claims are rated based on the evidence of record as of the date of the Veteran's death.  Thus, a medical examination is not permitted in this case.
As to the appellant's claim for entitlement to service connection for cause of the Veteran's death, a VA medical opinion has not been obtained in this case because case because the only evidence indicating the disabilies that caused the Veteran's death were related to service is the appellant's lay statements.  See Waters v. Shinseki, 601 F.3d 1274, 1277-78 (Fed. Cir. 2010).  As discussed below, the appellant offers only her own opinion regarding causation.  The etiology of Parkinson's disease and demintia are outside the realm of common lay knowledge.  The appellant has not provided competent lay evidence derived from personal knowledge or what he has been told by a medical professional.  This is insufficient to satisfy the criteria of 38 U.S.C.A. 5103A(d)(2).  See id.  As there is no competent evidence of record demonstrating an indication that the Veteran's cause of death was related to an in-service event, illness or injury, a medical opinion is not warranted.  See McLendon, 20 Vet. App. at 81-82.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Service Connection

The appellant contends that she is entitled to service connection benefits under the claims for service connection for Parkinson's disease and dementia, secondary to exposure to contaminated drinking water while stationed at Camp Lejeune, North Carolina, pending at the time of the Veteran's death.  She further asserts that these disabilities were the cause of the Veteran's death.

The law applicable to accrued benefits provides that certain individuals, including the veteran's surviving spouse, may be paid periodic monetary benefits (due and unpaid) to which the veteran was entitled at the time of his death under existing ratings or based on evidence in the file or constructively of record at the time of his death.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000 (2014).  A claim for such benefits must be filed within one year of the veteran's death.  38 C.F.R. 
§ 3.1000(a), (c) (2014).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, for a surviving spouse to be entitled to accrued benefits, 'the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.'  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application).

In October 2012, the Veteran filed a claim for entitlement to Parkinson's disease and dementia, both to include as secondary to exposure to contaminated water at Camp Lejeune.  In August 2013, prior to the promulgation of a decision by the RO, the Veteran passed away.  In December 2013, the appellant filed a claim for accrued benefits and service connection for cause of the Veteran's death.

Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for dependency and indemnity compensation. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.5(a), 3.312 (2014).  The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death. 38 C.F.R. § 3.312(a) (2014).  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by service caused or contributed substantially or materially to the veteran's death.  

Service connection may be established for the cause of a veteran's death when a service-connected disability 'was either the principal or a contributory cause of death.' 38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for establishing service connection).  A service-connected disability is the principal cause of death when that disability, 'singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.'  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have 'contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

The Veteran's STRs do not denote any complaints or diagnosis of Parkinson's disease and/or dementia.  The Veteran's entrance examination and separation examination dated August 1955 and August 1959, respectively, reflect a normal physical examination, with the exception of scarring.  The accompanying Reports of Medical History show the Veteran denied any significant medical concerns and stated that he was in good health.  

October 2001 VA treatment records show the Veteran had a diagnosis of Parkinson's disease, initially diagnosed two years earlier.  June 2002 VA treatment records for Parkinson's noted that the Veteran's symptoms first began 5 years earlier with a tremor in the right hand.  He began improvement and saw some improvement, but developed a tremor in his bilateral upper and lower extremities.  A June 2002 addendum report reflected that the Veteran presented with typical unilateral rest tremor that responded to dopaminergics, and noted the Veteran had a negative history of toxin or neuroleptic exposure, and had no family history or movement disorder, or history of repeated head trauma.  The clinician agreed with an earlier diagnosis of idiopathic Parkinson's disease.

June 2004 VA treatment records show the Veteran began medication for complaints of nocturnal hallucinations.  December 2005 and August 2006 VA treatment records listed a diagnostic impression of dementia.

The Veteran's death certificate lists the date of death as August [redacted], 2013 and the cause of death as end stage dementia.

In May 2015, the appellant submitted a statement listing a number of neuro-behavioral effects which she felt mirrored some of the Veteran's symptoms of Parkinson's disease.  She stated that the Veteran was admitted into a nursing home for six and a half years, and was often sent to the hospital for behavioral issues such as being out of control, kicking, screaming, fighting, confusion, undressing, etc.  She added that approximately 4 years of the Veteran's stay in the nursing home was spent in the psychiatric/lockdown hall.  

Regarding the first element of service connection, the medical evidence of record shows a diagnosis of both Parkinson's disease and dementia.  Therefore the current disability element is satisfied.  Next, the Veteran's service personnel records reflect that he was stationed at Camp Lejeune from April to August 1959.  Under Veterans Benefits Administration (VBA) Training Letter 11-03 (April 27, 2011), persons residing or working at the U.S. Marine Corps Base at U.S. Marine Corps Base were potentially exposed to contaminants present in the base water supply prior to 1987.  The letter instructs that verification of service at Camp Lejeune between 1957 and 1987 establishes an in-service event.  Therefore, the Veteran is considered to have been exposed to contaminants at Camp Lejeune.

Lastly, the Board concludes that the evidence does not support a finding that the Veteran's Parkinson's disease or dementia that had its onset in service or within one year is discharge.  Training Letter 11-03 provided a list of diseases (Appendix B), which had been scientifically associated with exposure to water contaminates.  Though Parkinson's disease and dementia are not included on this list, the Board may accept competent medical evidence indicating an association between the claimed diseases and water contaminants as persuasive.  However, in this case there is no medical evidence indicating a link between the Veteran's Parkinson's disease and dementia.  The only medical opinion of record is the June 2002 VA treatment note, which did not take into account the Veteran's potential exposure to contaminants and Camp Lejeune, instead indicating a negative history of toxin exposure, and concluded the Veteran's Parkinson's disease was idiopathic in origin.  In the absence of a competent medical opinion demonstrating a positive nexus between the Veteran's military service exposures and his current disabilities, the Board finds that direct service connection may not be awarded.

Certain chronic disabilities, such as Parkinson's disease (as organic diseases of the nervous system), if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  However, the Veteran's STRs do not reflect any symptoms, complaints of diagnoses of Parkinson's disease while in service.  The VA treatment records do not show symptoms of Parkinson's around 1997 (see June 2002 VA treatment record), more than 35 years after separation from service.  As the Veteran's Parkinson's disease did not manifest within the year after his separation from service, and the appellant does not assert that the Veteran had continuous Parkinson's disease or dementia symptoms since service separation, the appellant is not entitled to service connection on a presumptive basis, including on the basis of continuity of symptomatology.  

Moreover, as the Board has determined service connection is not warranted for Parkinson's disease or dementia, entitlement to service connection for cause of death must also be denied.  There is no competent evidence that the Veteran's cause of death, listed as end stage dementia, is related to any in-service event, to include exposure to contaminated water.  As such, no credible link can be established between the Veteran's cause of death and his military service.

As such, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for Parkinson's disease, to include as due to exposure to contaminated water at Camp Lejeune, for the purposes of accrued benefits, is denied.

Entitlement to service connection for dementia, to include as due to exposure to contaminated water at Camp Lejeune, for the purposes of accrued benefits, is denied.

Entitlement to service connection for the Veteran's cause of death is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


